Title: From Louisa Catherine Johnson Adams to George Washington Adams, 13 June 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 13 June 1825
				
				As it is possible my dear George that you may hear a rumour that your father was drowned I hasten to write you a few lines to assure you that he is safe although he did run some risk this morning in one of his swimming expeditions. In crossing the river this morning in a small crazy boat in company with Anthony the boat filled with water and upset when about half over but he fortunately had strength to swim to the shore with part of his clothes on Anthony lost all his and they were obliged to wait in this plight the other side the river until the latter could cross the bridge and send for some clothes. To do this he was obliged to borrow your fathers pantaloons and Shirt wet as it was while your father remained in the Water.The affair is altogether ridiculous as it turned out but might have been fatal to your Mothers future peace
				
					L. C A.
				
				
			